NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        NOV 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ROBERT M. HERRERA,                               No. 15-70139

                  Petitioner-Appellant,           Tax Ct. No. 15895-14L

   v.
                                                  MEMORANDUM*
 COMMISSIONER OF INTERNAL
 REVENUE,

                  Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Robert M. Herrera appeals pro se from the Tax Court’s order dismissing for

lack of jurisdiction his action related to his 2008 tax liability. We have jurisdiction

under 26 U.S.C. § 7482(a). We review de novo, Gorospe v. Comm’r, 451 F.3d

966, 968 (9th Cir. 2006), and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Tax Court properly concluded that it lacked jurisdiction over Herrera’s

petition because Herrera did not file it within 90 days of a notice of deficiency or

30 days of a notice of determination. See 26 U.S.C. §§ 6213(a) (establishing a 90-

day requirement for appealing a notice of deficiency); 6320(c) & 6330(d)(1)

(establishing a 30-day requirement for appealing a notice of determination

concerning notices of lien or notices of intent to levy); Gorospe, 451 F.3d at 968

(the Tax Court is a court of limited jurisdiction, and its subject matter is defined by

Title 26 of the United States Code).

      We do not consider Herrera’s contention, raised for the first time on appeal

in this case, that the Internal Revenue Service sent his mail to an incorrect address.

See Kochansky v. Comm’r, 92 F.3d 957, 959 (9th Cir. 1996).

      We lack jurisdiction to consider Herrera’s contentions regarding the Tax

Court decisions in Nos. 15717-10, 26902-10, and 29326-11 because Herrera did

not file a notice of appeal from those decisions. See Fed. R. App. P. 13(a)(1);

26 U.S.C. § 7483 (“Review of a decision of the Tax Court shall be obtained by

filing a notice of appeal[.]”).

      AFFIRMED.




                                           2                                    15-70139